COURT OF APPEALS FOR THE
                                    ’ FIRST DISTRICT OF TEXAS AT HOUSTON




                                                          ORDER


Cause No. 01-11-00702-CV; Boehringer v. Konkel
           On Appeal from the 61 st Judicial District Court of Harris County, Texas
           Trial Court Cause No. 2009-11255

           Appellee has filed an unopposed motion to reschedule oral argument and has asked for
an argument date in 2013 We note that in their brief, Appellants stated that they believed counsel
could do an adequate job without oral argument and asked for oral argument only if granted to
Appellee. Under the circumstances, the Court has decided to hear the case on submission without
oral argument. If either party objects or desires to respond with a motxon arguing that the case
should not be decided without oral argument, the Court will entertain that motion. See TEX. R.
APP. P 39.1

             It is so ORDERED.



Judge’s s gnature: /s/Terry Jennings
               I--¢1 Acting individually                        Acting for the Court


Do not publish. TEX. R. APe. P 47.2(b).


Date: November 8, 2012
        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. App. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except m a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion for
        rehearing. TI~x. R. APp. P. 10.4(a).




                                                               1